DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 154-164 are pending.

Election/Restrictions
Applicants' election without traverse of Group II, claims 161-164, in the reply filed on 4/29/22 is acknowledged. Claims 154-160 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of neuropeptide Y as the species of neuropeptide Y receptor agonist in the reply is also acknowledged. The elected species reads on each claim in the elected group.
Claims 154-160 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because (1) in the alternative, it is directed to compositions, whereas the elected invention is limited to methods, and (2) in the alternative, it is directed to any therapeutic methods for the treatment of inflammatory and autoimmune diseases, whereas the claimed method is limited to administration of a neuropeptide Y receptor agonist to increase T cell production of IL-4. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method For Increasing T-cell Production of IL-4 by Administering a Neuropeptide Y Receptor Agonist”.
Appropriate correction is required.




Claim Objections
Claims 161-164 are objected to because of the following informalities:
In claim 161, "IL-4" should be written "interleukin-4 (IL-4)", as an abbreviation should be accompanied by the full terminology the first time used in a series of claims.
In claim 161, line 2, the term "control" is missing an article, e.g., "a control".
Claim 164 is objected to for reciting “a neuropeptide Y receptor agonist listed in Table 2L”. Per MPEP § 2173.05(s), "[w]here possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claims. Incorporation by reference is a necessity doctrine, not for applicant's convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)." In the instant case, Table 2L includes four neuropeptide Y receptor agonists on page 79; these compounds can each be written out in the claims using the indicated names; and thus, there is a practical way to define the invention in words.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 161-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Independent claim 161 is directed to a method comprising administering to a subject in need thereof a neuropeptide Y (NPY) receptor agonist in an amount effective to increase T cell production of IL-4 in the subject, relative to control. Dependent claims 162 and 163 limit the subject to one having an infection (claim 162) that is a parasitic infection (claim 164). The relevant art teaches that NPY is "widely distributed in the human body and contributes to a vast number of physiological processes" (Abstract of Brothers et al, 2010, EMBO Molecular Medicine. 2: 429-439), and that there are at least four NPY receptors, and while each is a GPCR, they share "generally low sequence similarity" (page 429 of Brothers). The instant specification teaches that "[w]e found that stimulation of T cells with neuropeptide Y induced an increase in the cytokine IL-4 at sub-nanomolar concentrations at 48 hours post-treatment (FIG. 7)" which suggests "that intervention along the neuropeptide Y signaling axis in vivo can have a useful therapeutic impact", as "Th2 cytokines are known to mediate host defense against parasites" (¶ 382, published application). 
The claims are directed to methods of use of a product rather than a product per se, but practicing said method of use requires a written description of the product to be used in the method; i.e., in this case, the requisite "neuropeptide Y receptor agonist". Said agonist is not defined structurally in the claims; i.e., the term "neuropeptide Y receptor agonist" is defined solely by its function; i.e., agonism of the NPY receptor. Furthermore, the definition of the term "agonist" in the specification is also only defined function; i.e., "As used herein, the term "agonist" refers to an agent (e.g., a 
neurotransmitter, neuropeptide, small molecule, or antibody) that increases receptor activity" (¶ 102). As such, the term encompasses a genus of structures including antibodies, proteins, peptides, nucleic acids, small organic molecules, carbohydrates, lipids, inorganic molecules and other molecules. Thus, the claims are genus claims because they encompass use of a genus of compounds of any structure having the required functionality, i.e., agonism of the NPY receptor. However, a genus of "agonists" defined by function is not sufficient in and of itself to describe the genus because it is only an indication of what the agonist does, rather than what it is; i.e., the specific structure of the modulator. It is only a definition of a useful result rather than a definition of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition".
Thus, in the instant case, written description of the genus of NPY receptor agonists to be used in the claimed method may be satisfied through sufficient description of a relevant number of species encompassed by the genus. However, in contrast to the scope of the genus of NPY receptor agonists to be used in the claimed method, the instant specification provides only limited examples of such. Table 2L, starting on page 79 of the specification, provides just four examples of NPY receptor agonists, all derived from related peptides: Neuropeptide Y (NPY); pancreatic polypeptide (PP); BWX-46; and Peptide YY (PPY). These agonists were each known in the prior art; Brothers (2010) teaches that NPY, PP and PPY are each 36-amino acid peptides that share homology (page 429). BWX-46 is a peptide derivative of NPY that is "a potent Y5 receptor selective agonist" (pg 1486 of Balasubramaniam et al, 2002. Peptides. 1485-1490). While the disclosure of these four related peptide-based agonists known in the prior art is sufficient to provide written description for the claimed method with respect to use of each of these agonists individually, such does not provide evidence of possession by Applicants of a subgenus of agonists that are peptides. The claims broadly encompass use of an NPY receptor agonist having any possible amino acid sequence, and the specification does not provide examples corresponding in scope to this breadth.
Furthermore, the claims encompasses use of an NPY receptor agonist having any other structure; for example, an agonist antibody. The prior art recognizes that antibodies bind to epitopes of 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). While the general structure of an antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, even knowing the structure (CDRs) of one antibody does not allow the skilled artisan to predict the structure of other antibodies that bind to the same epitope or to the other epitopes in the same protein. The relevant art, Ferrara et al (2015. mAbs. 7(1): 32-41) teaches that there is substantial variation in the structure of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there are at least hundreds of different antibody structures that bind to the NPY receptor, and the instant specification does not describe any of such antibodies, let alone those that act functionally as agonists.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of NPY receptor agonists to be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of claims 161, wherein the NPY receptor agonist is neuropeptide Y (NPY), pancreatic polypeptide (PP), BWX-46, or peptide YY (PYY), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 161 and 164 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brod, U.S. Patent Application Publication 20130259901, published 10/3/13. The earliest date to which the instant application claims priority is 7/26/16.
Claims 161 and 164 each encompass a method comprising administering to a subject in need thereof a neuropeptide Y receptor agonist in an amount effective to increase T cell production of IL-4 in the subject, relative to control (claim 161), and wherein the agonist is selected from Table 2L (claim 164), which includes neuropeptide Y (see page 79 of the specification as originally filed). 
Brod teaches administration of neuropeptide Y for treatment of autoimmune conditions (see Abstract), including "a dose from about 10 mcg", and further that such "neuropeptide Y administration increases levels of IL-4" (¶ 51). Brod further teaches that neuropeptide Y increases IL-4 secretion by T cells (¶ 75). As such, Brod teaches a method comprising administering to a subject in need thereof a neuropeptide Y receptor agonist in an amount effective to increase T cell production of IL-4 in the subject, relative to control, and wherein the agonist is neuropeptide Y, which anticipates claims 161 and 164.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 162 and 163 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brod, U.S. Patent Application Publication 20130259901, published 10/3/13, as applied to claim 161 above, and further in view of Insel et al, WO 201459147, published 4/17/14.
Claims 162 and 163 each encompass a method of claim 161 wherein the subject has an infection (claim 162) that is a parasitic infection (claim 163). 
The teachings of Brod that anticipate claim 161 are set forth above. Brod does not further teach administration of NPY for treatment of parasitic infection. Brod does further teaches that administration of neuropeptide Y (NPY) increases Th2-like cytokines (¶ 10, 16, 49), a group including IL-4 (¶ 6, 16, 26, 51, 55).
Insel teaches treatment of "Th2-mediated disease" by "increasing the Th2-response", and that "increased Th2-response is useful for treating parasitic infections" (¶ 107). Insel teaches that "The Th2-mediated disease also includes induction of a Th2-response for treating parasitic and helminthic infections as described herein, including embodiments thereof" (¶ 114). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of administering to a subject in need thereof neuropeptide Y (NPY) in an amount effective to increase T cell production of IL-4 in the subject, relative to a control, taught by Brod, and modify said method such that the NPY is administered to subject having a parasitic infection as taught by Insel. The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide a treatment for parasitic infection. The person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the method because such a change only requires taking the therapeutic compound of the method of Brod and administering it to a subject from a different patient population; and would have had a reasonable expectation of success in achieving the goal of treating the parasitic infection because Brod teaches that NPY administration increases Th2-like cytokines, and Insel teaches that such a response is useful for treating parasitic infection. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646